ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Tetra Tech EC, Inc.                           )      ASBCA Nos. 59260, 59482, 59483
                                              )
Under Contract No. W912P8-10-C-0038           )

APPEARANCES FOR THE APPELLANT:                       Michael L. Burnett, Esq.
                                                     Patricia M. Rosendahl, Esq.
                                                      Greenberg Traurig, LLP
                                                      Houston, TX

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     David R. Dyer, Esq.
                                                     Judith E. Almerico, Esq.
                                                     Stephan C. Roth, Esq.
                                                      Engineer Trial Attorneys
                                                     Denise D. Frederick, Esq.
                                                      District Counsel
                                                      U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 11 January 2016



                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59260, 59482, 59483, Appeals of
Tetra Tech EC, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals